Citation Nr: 1729193	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1959 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In a June 2015 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of service connection for a left ankle disability.  The Board remanded the underlying claim of service connection for a left ankle disability for additional evidentiary development. 

The Board also remanded the claim in September 2016 to obtain outstanding medical records and an addendum medical opinion regarding the etiology of the Veteran's left ankle disability.  Review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left ankle disability did not manifest in service or to a compensable degree within year thereafter and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an April 2012 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not argued otherwise.

The Board notes that the Veteran's service treatment records (STRs) have not been associated with the claims file.  However, the Board notes that the STRs are unavailable and that further requests for STRs would be futile.  The record shows that the Veteran has been advised that his service treatment records are unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran is advised that in the event his STRs are located, his claim will be reconsidered at that time.

Notwithstanding the foregoing, the record includes all available post-service VA and private clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was also afforded a VA medical examination in connection with his claim in September 2015.  38 C.F.R. § 3.159(c)(4) (2016).  Pursuant to the Board's previous remand directives, an addendum opinion was obtained in November 2016.  After reviewing the record, the Board finds that the November 2016 addendum opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that his left ankle disability is related to his period of active service.  Specifically, the appellant assets that he sprained his left ankle during military service and that his left ankle disability has persisted since that time.  

The record contains several post-service employment medical examinations.  In the initial employee medical examination, dated in March 1982, the Veteran denied arthritis of any kind or injuries.  He also denied having any surgical procedures.  On physical evaluation, a long scar was noted on the left lower extremity; however, the evaluation was determined to be normal.  In subsequent examinations conducted in November 1985, April 1989, November 1992, August 1995, and May 1996 the Veteran consistently denied swelling of the ankles and arthritis.  Although he noted a number of health disabilities, he did not report any disabilities or symptoms regarding the left ankle.  Additionally, examination of the lower extremities was normal during each evaluation.  

An October 1999 VA medical record noted that the Veteran presented with complaints of a sore right ankle.  In a November 1999 orthopedic brief consultation, it was noted that the Veteran sought treatment for right ankle pain.  At that time, he reported that he had an ankle sprain 30 years prior and had intermittent problems with his ankle.  His medical history included surgery in 1969.  There was no indication of treatment or pain for the left ankle.  

The Veteran underwent a VA examination in September 2015, at which time degenerative arthritis was assessed.  The Veteran reported that he sprained his left ankle in 1969.  He also reported that he continued to have left ankle pain since leaving service.  Following examination of the Veteran, the examiner opined that the Veteran's left ankle degenerative arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, she noted that the Veteran's left ankle degenerative joint disease was diagnosed more than 30 years after separation for service.  Arthritis is a common condition of aging.  She noted that advanced age is one of the stronger risk factors associated with osteoarthritis.  In support of her assertion, the examiner noted that the National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old verus a rate of over 80 percent in people over age 55.  Therefore, the Veteran's left ankle degenerative arthritis was less likely than not incurred in or caused by service.

In a November 2016 addendum opinion, the examiner again concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that she was unable to provide an opinion beyond that which was provided in September 2015 without resorting to mere speculation.  Review of available medical records revealed complaints of left ankle pain for the first time in 2011 and the Veteran was diagnosed with left ankle osteoarthritis based on x-ray findings.  He was 71 years old at that time.  As previously noted, advanced age is the strongest risk factor for the development of osteoarthritis.  The examiner indicated the Veteran's lay statements regarding his in-service left ankle sprain and that his pain has continued since his separation from active service had been taken into account.  However, the examiner noted that without the evidence of an in-service injury with ongoing evidence of chronicity of that injury, she would be resorting to mere speculation to offer an opinion other than what was offered in September 2015 particularly because degenerative arthritis is such a common illness of aging.  She noted that making the diagnosis of degenerative arthritis at the age of 71 is not unusual. 

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left ankle disability.  

At the outset, the Board notes that arthritis is a chronic disease and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed left ankle osteoarthritis during service or that there was continuity of arthritis symptoms since service.  The Board has considered the appellant's statements indicating that his left ankle disability had its onset during active service and has persisted since that time.  Although the appellant is certainly competent to state that his left ankle pain has persisted since service, the Board finds that such statements are not credible, as the objective evidence contradicts such reports.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As noted, following separation from military service, the Veteran was provided a number of employment physical examinations from March 1982 to May 1996.  However, he denied ankle swelling or arthritis.  Although the Veteran identified a number of medical conditions, he failed to report any left ankle disabilities or symptoms.  Moreover, clinical evaluation of the lower extremities was consistently found to be normal during the examinations.  Additionally, in post-service medical records dated in October 1999 and November 1999, the appellant presented for treatment for right ankle pain.  There was no report of left ankle pain.  Thus, to the extent the Veteran's statements allege that he has experienced continuous symptoms of left ankle pain since service, the Board finds these statements are not credible.  As such, service connection based on continuity of symptoms is not warranted.

Furthermore, the record contains no indication, lay or clinical, that left ankle osteoarthritis manifested to a compensable degree within one year of separation from active service in August 1981.  In fact, the record shows that the appellant was not diagnosed as having osteoarthritis until 2011, approximately 30 years after military service.  Thus, service connection for a left ankle disability on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that a left ankle disability was not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, however, the record preponderates against finding that the Veteran's current left ankle disability is causally related to his active service.

As set forth above, after examining the appellant and reviewing the record, the June 2015 VA examiner concluded that the appellant's current left ankle disability is less likely than not related to his active military service.  The Board finds that the examiner's opinions are persuasive and assigns them significant probative weight.  In this regard, the examiner based her opinion on a review of pertinent medical evidence.  Moreover, she provided an explanation for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes, the Veteran has not provided any medical evidence or opinions to contradict her findings.  

The Board acknowledges the Veteran's assertion that his left ankle disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of left ankle disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed arthritis is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that the Veteran's left ankle disability did not manifest in service or within one year thereafter and is not related to the Veteran's military service.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


